Opinion by
Judge MacPhail,
Cupid, Inc. (Appellant), owner of a parcel of land in York County, Pennsylvania, appeals to this *383Court from the dismissal of its motion to strike a declaration of relinquishment filed by the Redevelopment Authority of the City of York in an eminent domain proceeding. The principal substantive issue presented to the trial court was whether the eondemnee’s letter to the condemnor, demanding the condemnor’s appraisal price and reserving the right to proceed to a board of view, constituted as a matter of law a tender of possession or right of entry under Section 407 of the Eminent Domain Code, Act of June 22, 1964, Special Sess., P.L. 84, as amended 26 P.S. §1-407. The trial court concluded that it did not.
The Court is satisfied that all of the relevant issues were adequately and correctly addressed in the able opinion of Honorable Emanuel A. Cassimatis, dated February 15, 1984. We, accordingly, affirm on the opinion of the trial judge as reported at Pa. D. & C. 3d (1985).
Order
The order of the Court of Common Pleas of York County dated February 15, 1984, is affirmed.